Citation Nr: 0213379	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-23 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for 
2nd degree burn scars on the right thigh and ankle.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to 
February 1956.

The appeal was brought to the Board of Veterans' Appeals (the 
Board) from a July 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
a noncompensable disability rating for service-connected 
scars on the veteran's right thigh and ankle.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board at the RO in Atlanta in 
September 2000, a transcript of which is of record.

In February 2001, the Board remanded the case for development 
of the evidence and further adjudication to include 
consideration of staged ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  That has now been 
accomplished, a Supplemental Statement of the Case (SSOC) was 
issued in August 2002, and the case has been returned to the 
Board for further appellate review.  




FINDING OF FACT

The veteran's total of 59 sq. cm. 2nd degree burn scars on 
the right ankle and thigh cause no functional impairment, are 
not tender, painful, with ulcerations or poor nourishment; 
there is no collateral evidence of more than slight, if any, 
exfoliation or itching in the scars which are on an unexposed 
surface.




CONCLUSION OF LAW
 
The criteria for an initial compensable evaluation for scars 
of the right thigh and right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.118, 
Code 7802, 7806 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. A review of the record discloses that 
the veteran's service medical records have been requested and 
although originals were unavailable, sick call records were 
later obtained which confirmed pertinent data, and are of 
record.  Additionally, in the initial and subsequent rating 
decisions, the SOC and SSOCs, in correspondence with the 
veteran, and in the Board remand, the Board and the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for right thigh and ankle scars.  In fact, 
the criteria and evidence required to support the criteria 
for a compensable rating was discussed at considerable length 
at the personal hearing as documented in the transcript 
thereof; the veteran indicated his understanding of what was 
required.  

The veteran has been supplied with the regulations that 
applied to his claim for an increased evaluation for his 
service-connected disability.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative. These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).  The RO informed the veteran of the passing of the 
VCAA and what that entailed, the nature of the evidence it 
had in its possession related to his claim and what evidence 
it needed from him in order to substantiate a higher 
evaluation.  There has been no additional evidence submitted 
in that regard.    

As to obtaining relevant records, in addition to VA clinical 
and evaluative records already in the file, the veteran 
stated at the personal hearing that he had been treated on 
other occasions by VA.  Pursuant to the remand, the RO 
obtained those additional records as specifically identified 
by the veteran, and they are now associated with the claims 
file.  The veteran has not alleged that there are any 
additional medical records related to treatment for right 
thigh and ankle scars that have not been associated with the 
claims file.  Finally, in accordance with its duty to assist, 
the RO had the veteran undergo VA examination related to his 
claim.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Factual Background

Service medical records are not productive but sick call 
reports confirm that when assigned to the 668th Aircraft 
Control and Warning Squadron, the veteran was on sick call on 
June 13, 16 and August 30, 1950.  The sick call reports do 
not show the nature of either the disability or the care, but 
state that it was for "line of duty" reasons.  The veteran 
has alleged that this was when he was burned by battery acid 
(see history noted below).  In granting the service-connected 
benefit herein concerned, the RO accepted the veteran's 
account. 

In his VA Form 21-3148 filed in June 1997, the veteran 
indicated that since service, he had been treated for 
residuals of his burn scars at two VA facilities, one in 
Georgia in August 1985 and another in Florida from July 1989 
to January 1997.  He stated that in these instances, his 
symptoms were an "itch".  

The RO obtained the clinical records for the VA care cited 
above.  He has been seen for a number of unrelated 
complaints.

A VA clinical report from May 1996 showed complaints of a 
callus or corn on the left foot and needing nail care on both 
feet.  Procedures were undertaken to take care of the callus 
problem characterized as keratosis on the 4th toe of the left 
foot.  Skin was described as intact.

When seen as an outpatient in January 1997, the veteran 
complained of a callus under both feet.  He had already had 
treatment for keratosis on one toe of the right foot.  The 
examiner described the skin as intact.  Debridement of the 
keratosis was undertaken.  X-ray report noted complaints of a 
painful corn on the left 4th toe.  

VA X-ray reports in January 1997 confirmed the presence of 
mild degenerative changes in the distal interphalangeal 
joints (DIP), and proximal interphalangeal (PIP) joints and 
intertarsal joints on the 4th toe, right foot.  In addition, 
there was a metallic marker between the space between the 4th 
and 5th digits as a result of prior digital surgery 
[unrelated to the service-connected burn scars on the right 
ankle and thigh].

The veteran was seen again as a VA outpatient in October 1997 
with complaints relating to corn and callus care on both feet 
which was undertaken including debridement of a wart.  
Diagnosis was the same as it had been previously, heloma 
molle.

On another occasion in October 1997, the veteran said he had 
had an itching rash in the area of his right leg battery acid 
scars.  He was taking Tagamet and Fosinopril (for his 
hypertension).  There was no clinical finding relating to a 
rash and he was not given medications for such a symptom. 

He was seen on other occasions for other nonservice-connected 
complaints during which visits incidental findings were made 
of a hyperpigmented scar on his right leg. 

On VA examination in April 1998, the veteran reported that in 
"August 1951", he was moving some battery acid which was 
contained in a 5 gallon container.  He reported that the acid 
had spilled out and onto his inner right thigh with resultant 
2nd degree burns to that area.  An additional small amount of 
acid fell onto the anterior right ankle as well.  He said 
that he had been sent to the base hospital and a lubricant 
was used.  He went back to duty a week later.  He was told 
later that both scars were 2nd degree burns.  

The veteran's current complaints were that the areas itched 
with flare-ups that occurred from time to time.  On 
examination, he was shown to have "old" color changes of the 
skin and no other abnormal findings.  The scar on the thigh 
was on the right inner anterior area and measured about 6 cm. 
x 9 cm.  All that could be seen was a hyperpigmented skin 
color change.  On the anterior right ankle, there was a 4 cm. 
x 1 cm. scar with skin discoloration which was hypopigmented.  

There was no tenderness, no adherence, normal texture, and no 
ulceration or breakdown of the skin.  There was no elevation 
or depression of the scar areas.  The extent of the 
underlying tissue loss was "none".  There was no 
inflammation, edema, or keloid formation.  In comparing the 
scar coloring, the examiner stated that there was 
hyperpigmented skin on the upper leg and hypopigmented skin 
on the right anterior ankle.  The examiner noted that there 
was no disfigurement from the 2nd degree burn scars, and 
there was no limitation of function in either scar.

Final diagnosis was skin color changes, hyperpigmented right 
anterior medial thigh and hypopigmented right anterior ankle 
from old battery acid burn without sequelae except for skin 
changes.

On VA outpatient visit in August 1998, the veteran reported 
having a rash in the burn scar areas for which he used 
lotion.  No clinical findings of a rash were recorded.

The report of a clinic visit in November 1998 showed that his 
activities included walking and playing golf.  No right leg 
problems were noted.  He was taking medications including 
Fosinopril for his hypertension.  No dermatological 
medications were prescribed and no clinical findings 
reflected skin problems.

At the personal hearing, the veteran testified that since the 
last VA clinical records had been obtained, he had been seen 
at the VA for "skin itching", redness and suppuration or 
oozing in association with his burn scars.  He identified the 
VA facility, and the RO sought and obtained those clinical 
records, which are now in the file.  

Reports of VA clinical visits show that in February, June and 
November 2000, the veteran was seen for treatment of 
keratosis, usually by paring involving the plantar surface of 
his right foot and under the great toe.  On none of these or 
any other occasions when he was seen for unrelated complaints 
was there any clinical finding of right leg or ankle 
abnormality, skin lesions, edema or other abnormalities 
relating to the scar areas.  He was given Carmol lotion for 
his "dry skin" on at least two occasions.  On the visit in 
June 2000, it was noted that his foot skin was warm, dry and 
intact. 

III. Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of the rating with impairment of function will be expected in 
all cases.  38 C.F.R. § 4.21 (2001).

Where the minimum schedular evaluation requires residuals and 
the Rating Schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31. 

In the case of Esteban v. Brown, the United States Court of 
Appeals for Veterans Claims (Court) noted that while 
"pyramiding of disabilities is to be avoided pursuant to 38 
U.S.C. § 1155 and 38 C.F.R. § 4.14 . . . it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury permitting two different disability ratings." 
Esteban, 6 Vet. App. at 261.  "The critical element is that 
none of the symptomatology for [one condition] is duplicative 
of or overlapping with the symptomatology of the [other 
condition]."  Id. at 262 (emphasis in original).

A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, or which are tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2001).

Other scars are rated on the basis of limitation on function 
of the body part that they affect. 38 C.F.R. § 4.118, 
Diagnostic Codes 7805 (2001). 

The Schedule for Rating Disabilities provides that scars due 
to burns are evaluated based on the degree of severity of the 
burn and the extent of the area affected.  38 C.F.R. § 4.188, 
Diagnostic Codes 7801, 7802 (2001).

The first fact to be ascertained is the degree of severity of 
the burns sustained in service with 2nd. degree burns being 
rated under Diagnostic Code 7802.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2001).  A compensable rating requires 
the affected area approximate one square foot or 0.1 meter in 
size.  

The only evidence which describes the size and extent of the 
scars is the VA examination report of April 1998.  The scars 
were measured in centimeters and it is clear that the area in 
question, [even in the aggregate as recommended under the 
associated Note], is less than 1 square foot or 0.1 square 
meter in size.  Specifically, in the veteran's case, one scar 
is 6 x 9 cm. or 54 sq. cm; the other is 4 x 1 cm., or 4 sq. 
cm., for a total of 59 sq. cm. which does not in any way 
incrementally approach the requirement for an above-cited 
size area warranting a compensable rating for a 2nd degree 
burn scar.  The veteran's 2nd degree burn scars of the right 
thigh and ankle are not of sufficient size to warrant the 
grant of a compensable rating under Diagnostic Code 7802.  
See Gooden v. Derwinski, 3 Vet. App. 10 (1991).

The regulations also provide a compensable rating when a 
superficial scar is poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  
There is no evidence of ulceration in the claims folder.  A 
compensable rating for the veteran's scars under 38 C.F.R. § 
4.118, Diagnostic Code 7803 is not warranted.

A compensable rating may also be assigned if scars are tender 
and painful on objective examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  The veteran has not made such a 
claim and there is no evidence to support that the scars are 
tender and painful.

Disability ratings for scars may also be applied based on 
limitation of the part affected under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  There is no clinical evidence 
in the file that the right thigh and ankle scars cause any 
limitation of motion.  For that reason a compensable rating 
based on limitation of motion is not warranted.

While there is no medical evidence to support a compensable 
rating under 38 C.F.R. § 4.118, Codes 7802 through 7805, such 
does not end the Board's inquiry.  

As noted above, the veteran claims to have intermittent 
itching of the scars.  If this can be demonstrated in the 
evidence, a rating might be assigned by analogy (38 C.F.R. § 
4.20) to eczema, Code 7806.  Under 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 and 7816, a noncompensable rating is 
warranted where a skin disorder is productive of slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating is warranted if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or an extensive area.  A 30 percent rating is 
warranted if there is constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.

In this case, although repeated attempts have been made to 
acquire evidence which supports the contention that there is 
a periodic outbreaking of redness and itching associated with 
the burns, the file remains empty of such evidentiary 
corroboration.  Notwithstanding the veteran's allegations in 
that regard, and even if were to be assumed that there is 
some alternative objective evidence to support the 
contention, there is nothing to argue or reflect that he has 
anything more than some mild itching or redness on occasion.  
There is no credible evidence to show that the scars are 
manifested by intermittent itching on such a large and/or 
exposed surface as would warrant a compensable rating.  The 
veteran's only documented treatment has been lotion for "dry" 
skin, which is virtually the opposite of and cannot be 
considered tantamount to more than a mild skin eruption such 
as eczema which would warrant a compensable rating.

In summary, the veteran's 2nd. degree burn scars of the right 
thigh and ankle cover an area of less than one square foot or 
0.1 meter; there is no evidence of repeated ulceration or 
tenderness and pain on objective examination; and there is no 
evidence of secondary limitation of motion and no more than 
mild redness or itching on a nonexposed surface, at most.

Accordingly, an increased rating to 10 percent is not 
warranted regardless of the pertinent Code which might be 
used.  And since there is no evidence of any compensable 
symptoms during the initial rating period, staging pursuant 
to Fenderson is not required. 

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In this regard, the Board notes there is neither contention 
nor evidence of record that the veteran's 2nd degree burn 
scars have caused marked interference with employment or have 
necessitated recent frequent periods of hospitalization, nor 
are attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand any of the claims to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for scars of the right 
thigh and right ankle is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

